Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00485-CV

                            Bill FLETCHER and Rachelle Fletcher,
                                       Appellants

                                                v.

                             Erin DAY and Patrick Vanderwarker,
                                         Appellees

                      From the 348th District Court, Tarrant County, Texas
                                Trial Court No. 348-228247-08
                       The Honorable Dana M. Womack, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellees Erin Day and Patrick Vanderwarker recover
their costs of this appeal from Appellants Bill Fletcher and Rachelle Fletcher.

       SIGNED July 31, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice